Citation Nr: 1715185	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-26 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 24, 2011, and from April 1, 2011, to November 6, 2014, and in excess of 20 percent from November 7, 2014, for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent prior to March 31, 2011, and in excess of 10 percent from April 1, 2011, for sciatica of the right lower extremity associated with degenerative disc disease.  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1968 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2010 rating decision denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The July 2011 rating decision granted a 20 percent rating for sciatica of the right lower extremity prior to February 24, 2011, and 10 percent from April 1, 2011.  The September 2011 rating decision denied service connection for prostate cancer.

In October 2014, the Veteran and his spouse testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran clarified that although his July 2013 substantive appeal only addressed his back and hypertension issues, it was not his intent to withdraw the other claims on appeal.  As such, the claims for sciatica of the right lower extremity and prostate cancer are also on appeal.  In addition, since the Veteran is claiming that his service-connected disorders affect his ability to obtain or maintain employment, the Board finds that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Accordingly, this claim has been added as an additional matter for current appellate review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 2015, the Board remanded the issues to the RO to schedule the Veteran for VA examinations and issue medical opinions regarding the nature and etiology of the disabilities that are the subject of this appeal.  The RO has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claim has now been returned to the Board for review.  Upon reviewing the development since February 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The Board notes that the Veteran has other pending issues, including the effective date to which the Veteran is entitled to certain benefits.  Since these issues have not yet been certified to the Board, the Board will not decide them at this time.  The Veteran will be contacted separately.


FINDINGS OF FACT

1.  Prior to December 16, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by localized tenderness not resulting in abnormal gait but not forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From December 16, 2010, the Veteran's degenerative disc disease of the lumbar spine is manifested by muscle guarding severe enough to result in an abnormal gait but not ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less.  

3.  Prior to April 1, 2011, the Veteran's sciatica of the right lower extremity was manifested by moderate, incomplete paralysis but not moderately severe or severe, incomplete paralysis.

4.  From April 1, 2011 to September 11, 2011, the Veteran's sciatica of the right lower extremity was manifested by mild, incomplete paralysis but not moderate, moderately severe, or severe, incomplete paralysis.  

5.  From September 12, 2011, the Veteran's sciatica of the right lower extremity is manifested by moderate, incomplete paralysis but not moderately severe or severe, incomplete paralysis.  

6.  The weight of the evidence is against finding a nexus between any in-service event and the Veteran's current diagnosis of prostate cancer.  

7.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2010, the criteria for a rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met; from December 16, 2010, to November 6, 2014, the criteria for a rating of 20 percent have been met; and from November 7, 2014, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2016).

2.  Prior to April 1, 2011, the criteria for a rating in excess of 20 percent for the Veteran's sciatica of the right lower extremity have not been met; from April 1, 2011, to September 11, 2011, the criteria for a rating in excess of 10 percent have not been met; and from September 12, 2011, the criteria for a rating of 20 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 8620 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated January 2011, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Degenerative disc disease of the lumbar spine 

The Veteran is service connected for degenerative disc disease of the lumbar spine under Diagnostic Code 5010-5243.  He was initially rated at 10 percent from July 1, 1988, and at 100 percent under 38 C.F.R. § 4.30 from February 24, 2011 to March 31, 2011.  The temporary 100 percent rating period is not on appeal.  A 10 percent rating was resumed effective April 1, 2011, and was increased to 20 percent from November 7, 2014.  Since the Veteran's claim for an increased rating was filed November 13, 2009, the Board will consider the Veteran's symptoms for a period of one year prior to that date.  38 C.F.R. § 3.400(o).

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

Prior to December 16, 2010, the Veteran is not entitled to a rating in excess of 10 percent.  According to a January 2010 VA medical examination, the Veteran wore a back brace but did not use a crutch or cane.  He displayed forward flexion beyond 90 degrees and was able to touch his toes, a degree of flexion that would normally place him outside of the 10 percent disability under which he was then rated.  In a May 2010 statement, he described his pain as being "off and on for years."  Consistent with this, his pain was described as a 10/10 during the January 2010 VA medical examination and as a 2/10 during a May 2010 VA treatment note.  He was regularly working out during this time.  See June 2010 VA treatment note; May 2010 VA treatment note; July 2009 private treatment note.  There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For these reasons, the Veteran is not entitled to a rating in excess of 10 percent prior to December 16, 2010.  

The Veteran is entitled to a disability rating of 20 percent from December 16, 2010, because on that date the record first reflects a change in gait.  This report came from a VA doctor, who stated that the Veteran "ambulates in a stooped forward position which he verbalizes is due to his back pain."  The Board notes that the Veteran is competent to testify about pain because lay witnesses are competent to testify about symptoms that are within their knowledge and personal observations.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The change in gait occurred roughly one month after the Veteran first reported throwing out his back while using a chain saw.  See November 2010 VA psychological treatment note (describing incident and resulting pain).  Since that time, VA treatment records have consistently, but not always, reported that the Veteran walks with an abnormal gait, as demonstrated by treatment records dated January 2011, June 2011, December 2011, March 2012, and September 2015.  This symptomatology is consistent with muscle guarding severe enough to result in an abnormal gait and justifies a 20 percent disability rating from December 16, 2010.    

A rating of 40 percent, the next highest available, is not justified from December 16, 2010, because there is no evidence of ankylosis or forward flexion of the thoracolumbar spine 30 degrees or less.  A January 2010 VA medical examination stated that the Veteran could bend forward 90 degrees and touch his toes.  A September 2015 VA medical examination stated that the Veteran could bend forward to 50 degrees, extend 10 degrees, and flex 15 degrees to the right and left.  These characteristics are inconsistent with ankylosis of any part of the spine or forward flexion of the thoracolumbar spine of 30 degrees or less so as to justify a rating of 40 percent or greater.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's back has caused limitation of motion, but that pain is reflected in the assigned 20 percent rating.  While the pain may have limited forward flexion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; 38 C.F.R. § 4.40.  

The September 2015 VA medical examination stated that the loss of range of motion did not contribute to functional loss, that there was no evidence of pain with weight bearing, that the Veteran was able to perform repetitive use testing without loss of function or range of motion, and that pain did not significantly limit functional ability with repeated use over time.  Consistent with this, the January 2010 VA medical examination stated that the Veteran showed pain but no loss of motion upon repeated flexion or extension and no pain or loss of motion upon repeated lateral twisting.  Since the normal range working movements of the body, as characterized by Mitchell, do not appear affected, a rating in excess of 20 percent is not warranted based on limitation of flexion or pain.  

Finally, there is no evidence of incapacitating episodes so as to justify a higher rating under the criteria for intervertebral disc syndrome under 38 C.F.R. § 4.71a.  For this reason, the Veteran is not entitled to a higher rating under a different applicable code.  

B.  Sciatica of the right lower extremity associated with degenerative disc disease

The Veteran is service connected for sciatica of the right lower extremity under Diagnostic Code 8620.  He was assigned a 20 percent rating effective July 21, 2009, the date that the Veteran first reported symptoms of sciatica, and at 10 percent rating effective April 1, 2011.  In assessing increased rating, the Board will consider evidence one year prior to July 21, 2009.  38 C.F.R. § 3.400(o).

Diagnostic Code 8620 is for neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating).  38 C.F.R. § 4.123.  It is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  A 20 percent rating is assignable for moderate, incomplete paralysis, a 40 percent rating is assignable for moderately severe, incomplete paralysis, and a 60 percent rating is assignable for severe, incomplete paralysis with marked muscular atrophy.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was originally assigned a 20 percent rating, based on a July 21, 2009, VA outpatient treatment report describing muscle pain and tingling.  A January 2010 VA examination states that the Veteran's low back pain did not radiate into his legs.  In January 2011, the Veteran reported that "he had more back pain than leg pain" and "that his leg only bothered him when his back was bothering him."  On the day of his surgery, February 24, 2011, a VA treatment record states that he reported only "some pain that goes down to foot on [right]" and "minimally stooped posture" because of "pain in [right] leg/back."  As already noted, the Veteran is competent to testify about pain because lay witnesses are competent to testify about symptoms that are within their knowledge and personal observations.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

These symptoms are consistent with a 20 percent rating for moderate neuritis, but no higher.  Prior to the February 24, 2011 surgery, pain in the right lower extremity appears somewhat intermittent, in that during at least the January 2010 examination, the pain was not radiating down to his leg.  The pain also appears to be somewhat secondary to the back pain, in that lower right extremity pain was less than the back pain and did not appear to occur independently of the back pain.  This is inconsistent with a higher rating for moderately severe or severe, incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.  

After the surgery, there was a short time when the Veteran appears to have been relatively pain free.  In March 2011, the Veteran reported "[right] and thigh throbbing/pain now gone," with "some occasional pain in [right] hip and trace [numbness/tingling]."  In June 2011, he reported "improvement in pain, still with numbness, dysesthesias in right knee."  But on September 12, 2011, he reported "pain shooting down his leg and lower back" and rated his pain as a 7/10.  In December 2011, he reported chronic pain in his right knee and right lower extremity extending to the toe.  He reported similar symptoms in a March 2012 VA treatment note, but denied any pain in a March 2013 VA treatment note.  In a September 2013 VA treatment note, he rated his pain as a 3/10.  In an April 2014 VA treatment note, he again denied experiencing any pain.  During a September 2015 VA examination for the right lower extremity the VA examiner noted moderate constant pain, moderate intermittent pain, mild dysesthesias, moderate numbness, and mild, incomplete paralysis of the sciatic nerve.  

From April 1, 2011, to September 11, 2011, the Veteran is entitled to no greater than a 10 percent rating.  For this period immediately following surgery, the Veteran's symptoms, consist of occasional pain and trace numbness and tingling.  This is consistent with a rating of 10 percent for mild neuritis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.

From September 12, 2011, the Veteran began to report pain.  Over time, this pain varied in intensity from severe to non-existent.  During the September 2015 VA medical examination, the examiner reported moderate constant pain, moderate intermittent pain, and mild paresthesias and/or dysesthesias of the right lower extremity.  The examiner also reported mild, incomplete paralysis of the sciatic nerve.  Although the report of mild, incomplete paralysis would by itself normally justify a rating of 10 percent, in considering the record as a whole, the Board finds that the Veteran is entitled to a 20 percent rating for moderate, incomplete paralysis from September 12, 2011.  

A higher rating for moderately severe or severe, incomplete paralysis is not justified.  The Veteran's symptoms do not appear to be so chronically pervasive to justify a higher rating, based on consistent reports of the absence of pain and reports of moderate pain.  For these reasons, the Veteran is entitled to a rating of no greater than 20 percent.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.

Because neuritis is not a joint disability rated on the basis of limitation of motion, VA is not required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  

Finally, the Veteran would not be entitled to a rating of greater than 20 percent for neuralgia under Diagnostic Code 8720.  Neuralgia is characterized by a dull and intermittent pain of typical distribution so as to identify the nerve and is to be rated with a maximum of "moderate" incomplete paralysis.  38 C.F.R. § 4.124.  In other words, the highest available rating under Diagnostic Code 8720 is 20 percent, which the Veteran has already met under Diagnostic Code 8620.  Diagnostic Code 8720 would not provide the Veteran with a higher rating.  



C.  Extraschedular consideration and staged ratings

For extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's degenerative disc disease or sciatica are so unusual or exceptional in nature as to make the schedular rating inadequate.  These service-connected disorders have been rated under the applicable Diagnostic Codes that specifically contemplate the Veteran's level of occupational and social impairment.  In addition, the symptoms of pain and loss of range of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular evaluation based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for sleep apnea, hypertension, and posttraumatic stress disorder.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether staged ratings may be assigned for separate periods of time based on facts found.  Hart, 21 Vet. App. at 505.  For the Veteran's degenerative disc disease of the lumbar spine, prior to December 16, 2011, there is no evidence of flare-ups of symptoms that would justify a greater than 10 percent rating, such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.  38 C.F.R. § 4.71a.  From December 16, 2011, there is no evidence of symptoms that would justify a greater than 20 percent rating, such as flare-ups of ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less.  Id.  

For the Veteran's sciatica of the right lower extremity, prior to April 1, 2011, there is no evidence of flare-ups that would justify a rating of greater than 20 percent.  From April 2, 2011, to September 8, 2011, there is no evidence of flare-ups that would justify a rating of greater than 10 percent.  From September 9, 2011, the Veteran experienced a worsening of symptoms, describing pain shooting down his right leg.  The symptoms appear to fluctuate somewhat over time, with the pain generally characterized as moderate and sometimes described as non-existent, so a higher rating is not justified.  Despite these occasional periods of arguably less-than-moderate symptoms, the Board will not award the Veteran lower staged ratings from September 9, 2011, since the symptoms regularly oscillate towards moderate.  


III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  

The Veteran seeks service connection for prostate cancer.  In February 2015 the Board remanded this claim to the RO, instructing it to obtain a new medical examination and a new opinion that addressed the Veteran's in-service chronic prostatitis and the Veteran's statements that he has experienced prostatitis symptoms continually since service.  The RO has done so.  

The Veteran outlined his in-service prostate symptoms during the October 2014 hearing.  The Veteran stated that his first symptoms occurred when he had a yellow discharge in 1972.  He started to have pain in his testicles and scrotum at this time, and was first told about prostatitis.  In 1975, he had a vasectomy to relieve some of his symptoms, but he reports that his testicles continued to ache throughout service and that his urination drastically decreased during the last eight years of service, from 1980 to 1988.  The Veteran is competent to testify about pain and the symptoms described during the hearing because these symptoms are within the knowledge and personal observations of lay witnesses and do not require specialized medical knowledge.  See Barr, 21 Vet. App. at 307. 

The Veteran's service treatment records largely corroborate the Veteran's hearing testimony.  There are reports of testicular pain from May 1972 and July 1972.  A July 1972 medical note specifically references prostatitis and an October 1972 record indicates chronic prostatitis from June 1972 to August 1972.  Regarding the Veteran's vasectomy, there is a December 1975 consent form signed by the Veteran and his spouse and a January 1976 report of a post-vasectomy visit indicating that the Veteran is well-healed.  Medical records dated October 1972 and April 1988 both state that the Veteran's prostate is normal.  

The September 2015 VA medical opinion states that it is less likely than not that the Veteran's prostate cancer is due to his service or history of prostatitis.  The examiner noted that the Veteran's service treatment records reported a normal prostate at the Veteran's April 1988 retirement examination and concluded that the Veteran's prostate cancer was most likely related to his age, not service.  In doing so, the examiner noted that according to numerous studies the prevalence of prostate cancer increased dramatically with age.  The examiner acknowledged that some studies have observed a correlation between prostatitis and prostate cancer, but felt that this correlation is likely biased by the fact that individuals with prostatitis-elevated PSA levels have a greater likelihood of receiving biopsies for prostate cancer and therefore being diagnosed.  According to the examiner, there is no established cause and effect relationship between prostatitis and prostate cancer, despite there being a significant body of work investigating inflammation and cancer.  

Ultimately, the examiner, after considering the Veteran's age, medical records, and lack of diagnosis of prostate cancer upon exiting service in 1988, addressed two types of studies: those seeking to correlate age to prostate cancer and those seeking to correlate prostatitis to prostate cancer.  Based on all of the evidence, the examiner concluded that the age/cancer correlation was stronger than the prostatitis/cancer correlation.  This medical opinion is probative because it is based on a review of the record, sufficient facts and data, and contains clear conclusions with supporting data connected with a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  

There can be no service connection without a medical nexus opinion in this case because prostate cancer is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr, 21 Vet. App. at 307.  Accordingly, because the evidence preponderates against the claim of service connection for prostate cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the veteran is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Including the increased ratings in this opinion, the Veteran's current service-connected disabilities are sleep apnea at 50 percent, degenerative disc disease at 20 percent, sciatica at 20 percent, hypertension at 10 percent, and posttraumatic stress disorder (PTSD) at 10 percent.  Under these ratings, the Veteran's total disability rating is 70 percent.  The total disability rating was also 70 percent when degenerative disc disease and sciatica were rated at 10 percent.  The Veteran was rated at 60 percent from November 13, 2009, to March 15, 2010 and at 70 percent from March 16, 2010.  The Veteran has been rated at 50 percent for sleep apnea from November 13, 2009.  Therefore, the Veteran met the scheduler requirement from March 16, 2010, to the present because he had at least one disability rated as 50 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the period prior to March 16, 2010, when the Veteran was rated at 60 percent disabling, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b) (2015).

During service, the Veteran worked as a dietary therapist for nine years, among other duties.  See January 2015 VA medical examination for PTSD.  After military service, he worked as a dietary director at three facilities, taught school, did surveillance for workman's comp injuries, and a variety of other jobs.  See id.  In a March 2010 statement, the Veteran stated that he last worked in December 2009.  In January 2011, he told his psychiatrist that he is unable to work because of his back pain.  During a January 2013 radiation oncology consultation, the Veteran stated that he was still active and went to the gym three times a week.  During a September 2015 VA medical examination for PTSD, the Veteran stated that he spends time managing his rental properties.  Also according to that examination, the Veteran has a BS in business, an MS in political science, an EdS in education administration and leadership, and a Ph.D. in education administration and leadership, all of which he obtained during active duty.  In September 2015, a VA examiner opined that sedentary occupations are still possible.  

Given the overall disability picture and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  He is well-educated and has experience in a variety of sedentary occupations.  At present, he is able to manage rental properties.  Therefore, the Board finds that entitlement to TDIU and/or referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.


ORDER

For the Veteran's degenerative disc disease of the lumbar spine prior to December 16, 2010, entitlement to rating in excess of 10 percent is denied.

For the period of December 16, 2010, to November 6, 2014, entitlement to a rating of 20 percent for degenerative disc disease of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.

From December 16, 2010, entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

For the Veteran's sciatica of the right lower extremity prior to April 1, 2011, entitlement to a rating in excess of 20 percent is denied.

For the period of April 1, 2011, to September 11, 2011, entitlement to a rating in excess of 10 percent for sciatica of the right lower extremity is denied.

From September 12, 2011, entitlement to a rating of 20 percent, but not greater, for sciatica of the right lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for prostate cancer is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


